Citation Nr: 1827187	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-33 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by urinary urgency.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection irritable bowel syndrome (IBS).

4.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

6.  Entitlement to an initial compensable rating for bilateral pinguecula.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1987, from April 1987 to May 1991, from October 1998 to September 2001 and from February 2003 to September 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a central office Board hearing in December 2013 and a transcript of the hearing is associated with his virtual claims folder.

The issues of entitlement to service connection for IBS, hemorrhoids, and a urinary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's adjustment disorder manifests in symptoms of lack of patience; frustration; difficulty sleeping; the desire to isolate himself; difficulty establishing and maintaining relationships in social and occupational settings; and difficulty concentrating in a work environment.
2.  The cognitive impairment from the Veteran's TBI warrants no higher than level "1" impairment on the table of facets of cognitive impairment for his impairment in subjective symptoms including mild memory loss.  He is already separately service-connected for headaches related to the residuals of his TBI. 

3.  Bilateral pinguecula is manifested by subjective complaints of blurred vision and difficulty seeing at night; objective findings show no visible or palpable tissue loss, no gross distortion or asymmetry of one or more features or paired set of features, and none of the 8 characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the service-connected adjustment disorder have not been met or approximated.  38 U.S.C. § 1155, 5107, 7104 (2012); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2017).

2.  The criteria for an evaluation in excess of 10 percent for residuals of TBI have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8045 (2017).

3.  The criteria for an initial compensable rating for bilateral pinguecula have not been met or approximated.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 4.79, DC 6037 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).  The Veteran participated in the Benefits Delivery at Discharge (BDD) Program, which was established to help those still on active duty to develop evidence for their VA disability compensation claims prior to separation or retirement from active duty. As such, the Veteran was provided with correspondence prior to his retirement in September 2010 in connection with his initial claim for benefits filed in June 2010. This pre-adjudication notice letter substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how initial disability ratings and effective dates are assigned for all grants of service connection, in compliance with the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Service connection was subsequently granted for the issues of entitlement to service connection for an adjustment disorder, TBI, and bilateral pinguecula, and the Veteran appealed the assigned ratings.  In cases such as this, where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case. Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

Regarding the duty to assist, VA obtained the Veteran's service treatment records. The Veteran was also afforded VA examinations in August 2010, July and November 2015, and February 2016, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The examiners provided the current severity of the Veteran's service-connected disabilities and also provided etiological medical opinions regarding the non-service connected issues.  The examiners also considered the Veteran's statements prior to providing their opinions.  Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claims.


II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1 (2017).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).

III.  Increased Rating for Adjustment Disorder

Under 38 C.F.R. § 4.130, Diagnostic Code 9440 a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

At the December 2013 Board hearing, the Veteran testified that he has a lack of patience; frustration at times; difficulty sleeping; the desire to stay to himself; difficulty establishing and maintaining relationships and difficulty concentrating at work.  He denied any symptoms of panic attacks; or suicidal or homicidal ideations or any treatment for his adjustment disorder.  He testified that he goes out of the house but he likes to be alone.  He denied receiving any mental health treatment.   

The Veteran was afforded a VA examination in August 2010 where he reported difficulty sleeping and controlling his temper.  He reported recently ending a 6 year romantic relationship and stress from the changes in his life.  He denied any history of violent behavior or suicide attempts.  The examiner noted that the Veteran was alert and oriented to person, time and place.  His behavior was normal; his affect and mood were appropriate and his comprehension of commands was normal.  There was no evidence of anxiety and the Veteran responded to the examiner's questions appropriately.  There were no obvious signs of hallucinations or delusions.  The examiner diagnosed the Veteran with mood swings, anxiety and trouble sleeping.  The examiner noted that the symptoms of each mental disorder could not be delineated from each other and that the insomnia was subsumed under the diagnosis of adjustment disorder.  His GAF score was a 65.  

An August VA mental health consult notes that the Veteran was referred for assessment.  The Veteran reported that he was prescribed Zoloft for depression but says he only took it a few times.  He indicated that he may need help, that he worries most about his temper and risk of "blowing up" at work.  He reported increasing irritability, variable appetite and declining sleep quality.  He reported feeling burned out at  work and the he worries and ruminates.  He indicated that he feels better when he works out.  Anhedonia is partial; does have ambition and goals but pleasure seems lacking.  He indicated he has several close friends.  He indicated that he was working in real estate full time and used to enjoy but now was stressful. 

On Mental status examination, the Veteran had adequate grooming, he was casually dressed, cooperative, and had good eye contact.  Thought processes were linear, logical, and goal-oriented.  Speech had regular rate and rhythm, was fluent, nonpressured, relevant and coherent.  There were no suicidal/homicidal ideation, no delusions, and no obsessions.  There were no auditory, visual, tactile hallucinations, or nightmares.  Mood was okay and affect was tense and mildly irritable.  The Veteran was oriented to time, person and place.  Recent and remote memory was normal.  Attention and concentration were normal.  Judgement and insight were fair.  The diagnosis was mild major depressive disorder and a 60 GAF score was noted.  

The Veteran was most recently afforded a VA mental disorders examination in February 2016 where he reported that his last romantic relationship was in 2010; he maintains in contact with his father, stepmothers and siblings 1 to 2 times a year; does not have contact with his son; speaks to his daughter on occasion; and has several peers which he keeps in contact with on a weekly basis.  He denied any suicidal or homicidal ideations and denied taking any medications to manage his symptoms.  He endorsed symptoms of sleep disturbance; nightmares; impatience; and rigidness.  The Veteran reported that he was seen for a psychiatric consult in August 2011 which included a diagnosis of depressive disorder.  He reported that his primary care physician  had prescribed Zoloft, but he discontinued the medication after taking it a few times.  The Veteran reported that he did not follow up with services.  On examination, the examiner noted that the Veteran was oriented to person, time and place; no signs of speech dysfunctions; his attitude was open and cooperative; mood and affect were within normal limits.  In response to the Question 3 of the Disability questionnaire which asked about the Veteran's occupational and social impairment, the examiner indicated that the Veteran did not have a mental disorder diagnosis.  

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the already assigned 30 percent rating.  The Board credits the Veteran's testimony as well as the VA examination reports.  Although the 50 rating criteria contemplate difficulty maintaining effective work and social relationships does not mean his adjustment disorder rises to the 50 percent level.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Here, the Veteran's adjustment disorder is contemplated by the 30 percent criteria.  During the period on appeal, he appeared to function satisfactorily, with routine behavior and self-care.  Although he testified that he liked to keep to himself, he still kept in touch with his peers on a weekly basis and left his house to go out dinner sometimes, albeit by himself.  Also, his GAF score was 65, which indicates a moderate level of severity.

The Board also finds that the Veteran's adjustment disorder symptoms caused occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating or higher.  In this regard, there was no evidence of flattened affect, difficulty in understanding complex commands, neglect of personal hygiene, or near-continuous panic or depression affecting his ability to function independently.  His judgment and abstract thinking were not been impaired.  He was not been disorientated of time and or place, nor has he had objective evidence of memory loss.  He did not experience any hallucinations or delusions and was not in danger of hurting himself or others. 

In sum, the Board finds that the Veteran's symptoms due to his psychiatric condition are such that are contemplated by the 30 percent rating. 

IV.  Increased Rating for TBI

The Veteran is in receipt of a 10 percent rating for his TBI under 4.124a, Diagnostic Code 8045.  The Veteran contends that a rating in excess of 10 percent is warranted.

The rating criteria pertaining to rating TBI were amended in September 2008, with the new rating criteria made effective October 23, 2008.  See 73 Fed. Reg. 54,693-706 (Sept. 23, 2008) (applying to "all applications for benefits received by VA on or after October 23, 2008.").  The criteria for Diagnostic Code 8045 effective from October 23, 2008 provide that there are three main areas of dysfunction that may result from a traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral dysfunction, and physical (including neurological).  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The Veteran was afforded a VA examination in August 2010.  Upon evaluation, the examiner found that the Veteran had no complaints of loss of memory, attention, concentration, or executive functions (0); normal judgment (0); routinely appropriate social interaction (0); was always oriented to person, time, place, and situation (0); normal motor activity (0); normal visual and spatial orientation (0); subjective symptoms that did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships (0); no neurobehavioral effects (0); normal communication (0); and normal consciousness (0).

The Veteran was most recently afforded a VA TBI examination in November 2015 where he endorsed symptoms of occasional headaches, which he treats with ibuprofen and also mild memory loss.  The Veteran reported that he forgot things from time to time so he keeps a notebook and writes things down.  Upon evaluation, the examiner found that the Veteran had a complaint of mild loss of memory, attention, concentration, or executive functions but without objective evidence on testing (1); normal judgment (0); routinely appropriate social interaction (0); was always oriented to person, time, place, and situation (0); normal motor activity (0); normal visual and spatial orientation (0); subjective symptoms that did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships (0); no neurobehavioral effects (0); normal communication (0); and normal consciousness (0).

At the Board hearing, the Veteran testified that due to his TBI, he experiences symptoms of occasional dizziness and short term memory loss.  The Veteran reported memory loss at the November 2015 VA examination; however, he did not report any symptoms of dizziness.  As a result, the Board finds that any subjective symptoms of dizziness are not severe or frequent enough to warrant any separate rating.  

The Board notes that various disabilities and symptoms associated with the Veteran's TBI have already been service connected.  Specifically, the Veteran's headaches have been considered and separately rated.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his residuals of TBI.  At the 2010 VA examination, all of his measurable facets were at a "0" level, which equates to a noncompensable rating.  However, the Board will not disturb the 10 percent rating in effect at that time.  As of the 2015 VA examination, the facet with the highest level of impairment was his subjective symptoms of mild memory loss, which warrants a "1" or a 10 percent disability rating.  The Board credits the VA examination reports which gave an assessment of the current severity of his TBI.  

V.  Increased Rating for Bilateral Pinguecula

Under DC 6037 for pinguecula, the Veteran is rated based on disfigurement rating criteria under DC 7800.  Under Diagnostic Code 7800, disfigurement of the head, face, or neck, a 10 percent rating is warranted when a veteran experiences one characteristic of disfigurement.  See 38 C.F.R. 4.118 (2017).  The 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm) in length; scar at least 1/4 in. (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.). DC 7800.  

The Veteran was afforded a VA examination in August 2010 where the examiner noted that the Veteran's external eye exam was normal.  Sclerae were intact; there was no evidence of icterus and no signs of inflammation. 
The Veteran was afforded a VA eye conditions examination in June 2015 where he denied any redness or irritation associated with the pinguecula.  The Veteran had complained that his vision had worsened since the 2010 VA examination.  However, his vision acuity appears to have improved in his right eye and remained the same in his left eye.  He denied symptoms of diplopia, astigmatism, or any visual field defects. 

In this case the Veteran has not asserted, and the evidence has not shown, any disfigurement that would warrant a compensable rating.


ORDER

Entitlement to an initial rating in excess of 30 percent for an adjustment disorder is denied. 

Entitlement to an initial rating in excess of 10 percent for TBI is denied. 

Entitlement to an initial compensable rating for bilateral pinguecula is denied. 


REMAND

In the January 2015 remand, the Board requested that the Veteran be afforded a VA examination to determine the etiology of his IBS, hemorrhoids and urinary dysfunction complaints.  The Board noted that the Veteran's entire record must be provided and reviewed by the examiner.  The Veteran was afforded a VA rectum and anus conditions, intestinal condition, and urinary tract examination in June 2015.  However, the examiner noted that the Veteran's claims file was not reviewed.  The examiner noted that only the Veteran's VA treatment records and civilian medical records were reviewed.  Consequently, another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the June 2015 VA examiner (or an appropriate medical professional) regarding the Veteran's claims for IBS, hemorrhoids and urinary dysfunction.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review (and the examiner must note such a review).  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's IBS was incurred in or otherwise related to service.  

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hemorrhoids were incurred in or otherwise related to service.  

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's urinary dysfunction was incurred in or otherwise related to service.  

The examiner's attention is directed to (and requested to explicitly comment on), but not limited to the following:

(a)  a March 2010 service treatment record which indicated that the Veteran was seen for complaints of hemorrhoids and ultimately diagnosed with hemorrhoids;

(b) a June 2010 service treatment record which indicates that the Veteran was seen for symptoms of IBS, including abdominal cramping with every bowel movement;

(c)  the July 2010 pre-discharge examination report where the Veteran complained of excessive urination; and 

(d)  a July 2014 statement from Dr. Pasco which noted a diagnosis of polyuria.

The examiner should provide a complete rationale for the conclusions reached.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

2.  Ensure that the information and opinions provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


